Case 18-10651-BFK   Doc 506    Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document     Page 1 of 34
           Case 18-10651-BFK                Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                          Desc Main
                                                         Document     Page 2 of 34


        IF YOU ANSWER YES TO ANY OF THE QUESTIONS IN LINES 10-18, ATTACH AN EXPLANATION AND LABEL IT EXHIBIT B .

                                                                                                            YES        NO           N/A
   10       DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                              x
   11       HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY?                                                              x
   12       HAVE YOU SOLD OR TRANSFERRED ANY ASSETS OR PROVIDED SERVICES TO
            ANYONE RELATED TO THE DIP IN ANY WAY?                                                                       x
   13       DID ANY INSURANCE COMPANY CANCEL YOUR POLICY?                                                               x
   14       DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES?                                             x
   15       HAVE YOU BORROWED MONEY FROM ANYONE OR HAS ANYONE MADE ANY
            PAYMENTS ON YOUR BEHALF?                                                                                    x
   16       HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS?                                                             x
   17       HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                               x
   18       HAVE YOU ALLOWED ANY CHECKS TO CLEAR THE BANK THAT WERE ISSUED
            BEFORE YOU FILED BANKRUPTCY?                                                                                x


2. SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

   19       Total opening balance of all accounts                                                                                 $309,569.89
            This amount must equal what you reported as cash on hand at the end of the month in the previous month. If
            this is your first report, report the total cash on hand as of the date of the filing of this case.

   20       Total Cash Receipts
            Attach a listing of all cash received for the month and label it Exhibit C . Include all cash
            received even if you have not deposited it at the bank, collections on receivables, credit
            card deposits, cash received from other parties, or loans, gifts, or payments made by
            other parties on your behalf. Do not attach bank statements in lieu of Exhibit C .

            Report the total from Exhibit C here.                                                                 $247,961.47

   21       Total Cash Disbursements
            Attach a listing of all payments you made in the month and label it Exhibit D . List the
            date paid, payee, purpose, and amount. Include all cash payments, debit card
            transactions, checks issued even if they have not cleared the bank, outstanding checks
            issued before the bankruptcy was filed that were allowed to clear this month, and
            payments made by other parties on your behalf. Do not attach bank statements in lieu of
            Exhibit D .

            Report the total from Exhibit D here.                                                                 $209,683.40

   22       Net Cash Flow                                                                                          $38,278.07
            Subtract line 21 from 20 and report the result her. This amount may be different from
            what you may have calculated as net profit.

   23       Cash on hand at the end of the month
            Add line 22 + line 19. Report the result here.                                                                        $347,847.96

            Report this figure as the cash on hand at the beginning of the month on your next operating report.

            This amount may not match your bank account balance because you may have outstanding checks that have
            not cleared the bank or deposits in transit.
         Case 18-10651-BFK               Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                          Desc Main
                                                      Document     Page 3 of 34



3. UNPAID BILLS

          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but have
          not paid. Label it Exhibit E . Include the date the debt was incurred, who is owed the money, the purspose of
          the debt, and when the debt is due. Report the total from Exhibit E here.

   24     Total Payables                                                                                                       $401,358.97

                       (Exhibit E)

4. MONEY OWED TO YOU

          Attach a list of all amounts owed to you by your customers for work you have done or merchandise you have
          sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F. Identify who
          owes you money, how much is owed, and when payment is due. REport the total from Exhibit F here.

   25     Total Receivables                                                                                                    $301,489.48
                      (Exhibit F)

5. EMPLOYEES

   26     What was the number of employees when the case was filed?                                                              15

   27     What is the number of employees as of the date of this report?                                                          4

6. PROFESSIONAL FEES

   28     How much have you paid this month in professional fees related to this bankruptcy case?                                     $0.00

   29     How much in professional fees related to this bankruptcy case since the case was filed?                              $877,593.65

   30     How much have you paid this month in other professional fees?                                                               $0.00

   31     How much have you paid in total other professional fees since filing this case?                                             $0.00
        Case 18-10651-BFK               Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                          Desc Main
                                                     Document     Page 4 of 34



7. PROJECTIONS


         Compare your actual cash receipts and disburesements to what you projected in the previous month. Projected
         figures in the first month should match those provided at the initial debtor interview, if any.

                                   Column A                               Column B                              Column C
                                           Projected                               Actual                                 Difference
                                   Copy lines 35-37 from                  Copy lines 20-22 of this              Subtract Column B from
                                   the previous month's                   report.                               Column A.
                                   report.


   32    Cash Receipts                               $0.00         -                    $247,961.47      =                     ($247,961.47)

   33    Cash Disbursements                  $227,303.69           -                    $209,683.40      =                       $17,620.29

   34    Net Cash Flow                      ($227,303.69)          -                     $38,278.07      =                     ($265,581.76)


   35    Total projected cash receipts for the next month:                                                                                $0.00

   36    Total projected cash disbursements for the next month:                                                                 $227,303.69

   37    Total projected net cash flow for the next month:                                                                     ($227,303.69)

(IF ACTUAL CASH PROFIT WAS 90% OR LESS THAN PROJECTED CASH PROFIT, PLEASE INCLUDE A DETAILED
WRITTEN EXPLANATION.)




8. ADDITIONAL INFORMATION

         If available, check the box to the left and attach copies of the following documents.

   38         x                    Bank statements for each open account (redact all but the last 4 digits of the account numbers.

   39         x                    Bank reconciliation reports for each account including list of outstanding checks.

   40         x                    Financial reports such as an income statement (profit/loss), balance sheet, and cash flow statement.

   41                              Budget, projection, or forecast reports.

   42                              Project, job costing, or work-in-progress reports.


                           RECONCILIATION OF CASH DISBURSEMENTS
CASH DISBURSEMENTS PER FORM 4A-2                                                                                                     209,683.40
CASH DISBURSEMENTS PER SUM OF FORM 4A-3                                                                                              209,683.40
CASH DISBURSEMENTS PER FORM 4D                                                                                                       209,683.40
     Case 18-10651-BFK             Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06                     Desc Main
                                              Document     Page 5 of 34
DEBTOR:        GreenTech Automotive Inc                                     CASE NO:             18-10651



                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT FORM SB-2
                                      For Period:    01/01/19   to       01/31/19


CASH FLOW SUMMARY                                                        Current
                                                                         Month              Accumulated

1. Beginning Cash Balance                                        $       309,569.89 (1) $     438,478.25 (1)

2. Cash Receipts
     Operations                                                                0.00                  0.00
     Sale of Assets NOTE: See (B) Below:                                       0.00                  0.00
     Loans/advances                                                            0.00                  0.00
     Other                                                               247,961.47          2,213,003.96

     Total Cash Receipts                                        $        247,961.47     $   2,213,003.96

3. Cash Disbursements
     Operations                                                 $        209,683.40     $    2,278,415.72
     Debt Service/Secured loan payment                                         0.00                 0.00
     Professional fees/U.S. Trustee fees                                       0.00                 0.00
     Payments made from asset sale: NOTE: See (C) Below.                       0.00                 0.00
     Other

     Total Cash Disbursements                                   $        209,683.40     $   2,278,415.72

4. Net Cash Flow (Total Cash Receipts less
     Total Cash Disbursements)                                  $         38,278.07     $     (65,411.76)


5 Ending Cash Balance                                           $        347,847.96 (2) $     373,066.49 (2)


CASH BALANCE SUMMARY See Note (A) below.                                                        Book

  Petty Cash                                                                            $           0.00
  DIP Operating Account                                      Eaglebank                  $     222,801.49
  DIP State Tax Account                                                                 $           0.00
  DIP Payroll Account                                                                   $           0.00
  Other Operating Account                                                               $           0.00
  Other Interest-bearing Account                             Eaglebank                  $     125,046.47

  TOTAL (must agree with Ending Cash Balance above)                                     $     347,847.96 (2)
  Variance between Ending Cash Balance and Ending Book Balances:                                    0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(B) This figure should include the gross amount the seller receives from the sale. On a HUD-1, this would be line 420.
(C) This figure should include all reductions paid by the debtor for the sale of of asset(s). On a HUD-1, this would be line 520.
(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
    Case 18-10651-BFK               Doc 506        Filed 02/26/19 Entered 02/26/19 17:46:06             Desc Main
                                                  Document     Page 6 of 34
DEBTOR:           GreenTech Automotive Inc                                    CASE NO:            18-10651


                                                       Form SB-3
                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                                          FOR THE PERIOD _1-01-19__ TO _1-31-19__

CASH RECEIPTS DETAIL                                   Account No:                       *7549
(attach additional sheets as necessary)

        Date                      Payer                               Description                Amount
     1/3/2019               EB5 investors (x25)                  Investor downpayment      $      100,000.00
     1/3/2019                  EB5 investor                      Investor downpayment      $        4,000.00
    1/11/2019               EB5 investors (x35)                  Investor downpayment      $      137,985.00
    1/22/2019                  EB5 investor                      Investor downpayment      $        4,000.00
    1/22/2019                      RLE                            Expense Repayment        $          280.00
    1/22/2019               Discovery Benefits                      COBRA payment          $        1,528.45
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $

                                                          Total Cash Receipts              $     247,793.45 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash receipts listed on Form SB-2.
      Case 18-10651-BFK            Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06                  Desc Main
                                              Document     Page 7 of 34
DEBTOR:             GreenTech Automotive Inc                                                               18-10651


                                                       Form SB-4
                    CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                                    Account No:                  *7549
(attach additional sheets as necessary)

         Date         Check No.                  Payee                    Description (Purpose)             Amount
       1/2/2019         ACH             Blue Cross Blue Shield              Medical Insurance        $        20,867.45
       1/3/2019         ACH             Delta Dental of Virginia            Medical Insurance        $         1,238.67
       1/4/2019         ACH                 CNA Insurance                         Insurance          $        21,102.00
       1/9/2019         ACH                  AT&T Mobility                 Utilities (Cellphone)     $         2,045.86
      1/11/2019         ACH                     Paylocity                           Payroll          $        64,288.00
      1/14/2019         ACH                   Wageworks                         FSA account          $            39.01
      1/14/2019         ACH                    Eaglebank                       Bank charges          $            62.94
      1/15/2019         ACH                   Wageworks                         FSA account          $           120.00
      1/16/2019         ACH                   Equinix, Inc                      Data Center          $         6,964.88
      1/16/2019         ACH                  Atmos Energy                      Utilities (Gas)       $         2,580.98
      1/17/2019         ACH                     Entergy                    Utilities (Electricity)   $         7,952.27
      1/18/2019         ACH              Standard Insurance                 Medical Insurance        $           884.04
      1/18/2019         ACH               Vision Service Plan               Medical Insurance        $           300.30
      1/18/2019         ACH                   Wageworks                         FSA account          $           267.00
      1/22/2019         ACH                   Corry Davis                   Travel Expenses          $           222.00
      1/22/2019         ACH                   GT Martinez                   Travel Expenses          $           222.00
      1/22/2019         ACH                   Nextiva, Inc                 Utilities (Telephone)     $         1,109.41
      1/24/2019         ACH                     Paylocity                           Payroll          $        63,725.52
      1/24/2019         1351                  John Merrell                        Expenses           $         7,311.01
      1/25/2019         ACH                     Paylocity                           Payroll          $           171.53
      1/25/2019         ACH                   Wageworks                         FSA account          $           105.68
      1/28/2019         ACH                 Principal Group                          401K            $         8,102.85
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $
                                                                                                     $

                                                                     Total Cash Disbursements $             $209,683.40 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
      Case 18-10651-BFK            Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06                Desc Main
                                              Document     Page 8 of 34



DEBTOR:            GreenTech Automotive Inc                                                            18-10651

                                                     Form SB-4
                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH RECEIPTS DETAIL                                                  Account No:                      *1225
(attach additional sheets as necessary)

        Date         Check No.                  Payee                   Description (Purpose)           Amount
     1/31/2019         ACH                    Eaglebank                        Interest            $        168.02
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $

                                                                    Total Cash Disbursements$              $168.02

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
        Case 18-10651-BFK                   Doc 506        Filed 02/26/19 Entered 02/26/19 17:46:06 Desc Main
DEBTOR:            GreenTech Automotive Inc               Document     Page 9CASE
                                                                              of 34NO:          18-10651

                                                                 Form SB-5
                                              COMPARATIVE BALANCE SHEET
                                            For Period Ended:                01/31/19
                                                                                                    Current                  Petition
ASSETS                                                                                              Month                    Date (1)
Current Assets:
  Cash and Cash Equivalents (from Form 2-B, line 5)                                        $         347,847.96       $       438,478.25
  Accounts Receivable (from Form 2-E)                                                                301,489.48                34,634.48
  Receivable from Officers, Employees, Affiliates                                                     24,292.00                24,292.00
  Inventory                                                                                          927,193.07               927,193.07
  Other Current Assets :(List)         VLA Settlement                                              1,140,000.00             1,170,000.00
                                        Prepayments                                                   90,888.00               274,451.90
      Total Current Assets                                                                 $       2,831,710.51       $     2,869,049.70
Fixed Assets:
  Land                                                                                     $      1,850,000.00        $     1,850,000.00
  Building                                                                                       17,315,594.90             17,315,594.90
  Equipment, Furniture and Fixtures                                                               9,098,578.43              9,098,578.43
      Total Fixed Assets                                                                   $     28,264,173.33    $        28,264,173.33
  Less: Accumulated Depreciation                                                           (       4,180,486.65 ) (          3,492,201.84 )

      Net Fixed Assets                                                                     $     24,083,686.68        $    24,771,971.49

  Other Assets (List):                                                                           33,438,912.99             33,568,982.69
                                                                                                118,769,505.18            125,973,429.09

      TOTAL ASSETS                                                                         $ 179,123,815.36           $ 187,183,432.97
LIABILITIES
Post Petition Liabilities:
  Post-petition Accounts Payable (from Form 2-E)                                           $         401,358.97       $             0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                             391,265.44                     0.00
  Post-petition Taxes Payable (from Form 2-E)                                                              0.00                     0.00
  Post-petition Notes Payable                                                                              0.00                     0.00
  Other Post-petition Payable(List):                                                                       0.00                     0.00
                                                                                                           0.00                     0.00

      Total Post Petition Liabilities                                                      $         792,624.41       $             0.00

Pre Petition Liabilities:
  Secured Debt                                                                                    1,850,000.00              1,850,000.00
  Priority Debt                                                                                           0.00                      0.00
  Unsecured Debt                                                                                 76,885,331.71             75,155,309.63

      Total Pre Petition Liabilities                                                       $     78,735,331.71        $    77,005,309.63

      TOTAL LIABILITIES                                                                    $      79,527,956.12       $    77,005,309.63

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                              $ 101,535,175.00           $ 101,535,175.00
 Retained Earnings - Prepetition                                                                  8,642,898.34              8,642,948.34
 Retained Earnings - Post-petition                                                              (10,582,214.10)                     0.00

      TOTAL OWNERS' EQUITY                                                                 $     99,595,859.24        $ 110,178,123.34
      TOTAL LIABILITIES AND OWNERS' EQUITY                                                 $ 179,123,815.36           $ 187,183,432.97

      VARIANCE (ASSETS - LIABILITIES +- CAPITAL) MUST BE $0                                $                   0.00   $             0.00
(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
  NOTE: IF USING EXCEL, EACH LINE MUST CONTAIN A NUMBER.
  Case 18-10651-BFK                 Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                    Desc Main
                                                Document      Page 10 of 34

DEBTOR:            GreenTech Automotive Inc                                                        CASE NO:    18-10651

                                                     Form SB-6
                                            PROFIT AND LOSS STATEMENT
                                         For Period          01/01/19 to            01/31/19

                                                                                    Current                   Accumulated
                                                                                    Month                       Total (1)

Gross Operating Revenue                                                      $       83,784.80            $     1,078,576.53
Less: Discounts, Returns and Allowances                                  (                0.00 )          (             0.00 )

      Net Operating Revenue                                              $           83,784.80            $     1,078,576.53

Cost of Goods Sold                                                                   79,841.21                  1,406,529.22

      Gross Profit                                                       $             3,943.59           $      (327,952.69)
      Gross Profit Margin                                                                 4.71%                      -30.41%

Operating Expenses
   Officer Compensation                                                  $           34,844.15            $      492,305.37
   Selling, General and Administrative                                               56,796.01                   830,856.19
   Rents and Leases                                                                       0.00                   132,567.80
   Depreciation, Depletion and Amortization                                          71,217.04                   845,340.27
   Other (list):                                                                          0.00                         0.00
                                                                                          0.00                         0.00

   Total Operating Expenses                                              $          162,857.20            $     2,301,069.63

      Operating Income (Loss)                                            $          (158,913.61)          $    (2,629,022.32)


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                          $       (2,903,408.20)           $     7,202,920.16
   Gains (Losses) on Sale of Assets                                                       0.00                          0.00
   Interest Income                                                                      168.02                      2,546.47
   Interest Expense                                                                       0.00                     10,749.65
   Other Non-Operating Income                                                             0.00                     40,000.00
   Net Non-Operating Income or (Expenses)                                $         2,903,576.22           $    (7,171,123.34)

Reorganization Expenses
   Legal and Professional Fees                                           $           39,445.07            $      759,668.91
   Other Reorganization Expense                                                           0.00                    12,424.66

   Total Reorganization Expenses                                         $           39,445.07            $      772,093.57

      Net Income (Loss) Before Income Taxes                              $         2,705,217.54           $   (10,572,239.23)

Federal and State Income Tax Expense (Benefit)                                             0.00                         0.00

      NET INCOME (LOSS)                                                  $         2,705,217.54           $   (10,572,239.23)


(1) Accumulated Totals include all revenue and expenses since the petition date.
NOTE: IF USING EXCEL, ALL LINES MUST CONTAIN A NUMBER.
      Case 18-10651-BFK               Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                          Desc Main
                                                  Document      Page 11 of 34
DEBTOR:         January                                                                 CASE NO:                18-10651


                                                    Form SB-7
                                            DISBURSEMENT SUMMARY
                                     For the Month Ended: 1/31/2019 0:00




   Total Disbursements from Operating Account (Note 1)                                  $                          209,683.40


   Total Disbursements from Payroll Account (Note 2)                                    $                                    0.00

   Total Disbursements from Tax Escrow Account (Note 3)                                 $                                    0.00

   Total Disbursements from and other Account (Note 4)                                  $                                    0.00


   Grand Total disbursements from all accounts                                          $                          209,683.40



   NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
   operating account. Exclude only transfers to the debtor in possession payroll account, the debtor in possession tax escrow
   account or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession tax escrow account
   or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 3 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the tax escrow
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession payroll account or
   other debtor in possession account where the disbursements will be listed on this report.

   NOTE 4 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
   petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
   accounts of others on the debtors behalf (for example, disbursements made from a law firm's escrow account as a result of a
   sale of property.)


                                                      FEE SCHEDULE

In accordance with the Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, the following website link will take you to
schedules which will apply for the calendar quarters beginning January 1, 2018 through September 30, 2018.

                                       www.justice.gov/ust/chapter-11-quarterly-fees



Interest will be assessed on Chapter 11 quarterly fees not paid by the end of the month following the end of the calander quarter
pursuant to 31 U.S.C. Sec. 3717. The interest rate assessed is the rate in effect as determined by the Treasury Department at the
time the account becomes past due.

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
Case 18-10651-BFK            Doc 506      Filed 02/26/19 Entered 02/26/19 17:46:06                   Desc Main
                                        Document      Page 12 of 34


DEBTOR:       GreenTech Automotive Inc                                    CASE NO:               18-10651

                                                Form SB-8
                                              NARRATIVE
                                  FOR THE PERIOD _January 2019___

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

Major items that have occurred in early February include, on 7th February 2019, Saleen Automotive Inc
informed GTA that the service contract was terminated with immediate effect, on 10th February 2019 Mr Tim
Mao (CEO/President) resigned from GTA for personal reasons, on 11th February 2019, due to the loss of
service income, GTA terminated 9 engineers and began cost cutting exercises to reduce monthly operating
expenses to a minimum. By 20th February 2019, Saleen Automotive has paid all outstanding payable balances
and GTA will make one more termination before end of the month, leaving 3 employees in total. GTA is
concurrently looking at further ways to minimize costs, as well as substitute more short term income. January
also saw a further $246k from the investor downpayment received (total of $350k including receipts from
December) and also received additional releases on the returned admin fees allowing a further $122.5k to be
transferred into the operating account. With these additional cash inflows, the court approved legal fee
application was paid in February.
  Case 18-10651-BFK            Doc 506      Filed 02/26/19 Entered 02/26/19 17:46:06                  Desc Main
                                          Document      Page 13 of 34


                             GreenTech Automotive, Inc.
                   WM Industries Corp. : Green Tech Automotive Inc.
                                    Balance Sheet Detail
                                         Jan 2019


Financial Row
            Type       Date      Document Number
                                           Name                                   Amount         Balance
ASSETS                                                                             $0.00          $0.00
 Current Assets                                                                    $0.00          $0.00
   Bank                                                                            $0.00          $0.00
    10000 - Bank Accounts                                                          $0.00          $0.00
      10200 - EagleBank Operating Account                                          $0.00     $62,191.44
          Bill Payment    1/2/2019 ACH183 V0098 Blue Cross Blue Shield       ($20,867.45)    $41,323.99
          Bill Payment    1/3/2019 ACH184 V0212 Delta Dental of Virgina       ($1,238.67)    $40,085.32
          Journal         1/3/2019 JE509                                     $100,000.00    $140,085.32
          Journal         1/3/2019 JE509                                       $4,000.00    $144,085.32
          Bill Payment    1/4/2019 ACH185 V1854 CNA Insurance                ($21,102.00)   $122,983.32
          Bill Payment    1/9/2019 ACH186 V0073 AT&T Mobility                 ($2,045.86)   $120,937.46
          Journal         1/11/2019 JE497                                    ($41,725.88)    $79,211.58
          Journal         1/11/2019 JE497                                    ($21,466.01)    $57,745.57
          Journal         1/11/2019 JE497                                       ($858.63)    $56,886.94
          Journal         1/11/2019 JE497                                       ($237.48)    $56,649.46
          Journal         1/11/2019 JE510                                    $137,985.00    $194,634.46
          Check           1/14/2019 ACH187 V0843 WageWorks                       ($39.01)   $194,595.45
          Journal         1/14/2019 JE512                                        ($62.94)   $194,532.51
          Check           1/15/2019 ACH188 V0843 WageWorks                      ($120.00)   $194,412.51
          Transfer        1/15/2019 219                                      $105,000.00    $299,412.51
          Bill Payment    1/16/2019 ACH189 V0254 Equinix, Inc.                ($6,964.88)   $292,447.63
          Bill Payment    1/16/2019 ACH190 V0053 Atmos Energy                 ($2,580.98)   $289,866.65
          Transfer        1/16/2019 220                                       $17,500.00    $307,366.65
          Bill Payment    1/17/2019 ACH191 V0250 Entergy                      ($7,952.27)   $299,414.38
          Bill Payment    1/18/2019 ACH192 V0706 Standard Insurance Company     ($884.04)   $298,530.34
          Bill Payment    1/18/2019 ACH193 V0831 Vision Service Plan            ($300.30)   $298,230.04
          Check           1/18/2019 ACH194 V0843 WageWorks                      ($267.00)   $297,963.04
          Check           1/22/2019 ACH195 22 CORRY R DAVIS                     ($222.00)   $297,741.04
          Check           1/22/2019 ACH196 359 GILBERTO MARTINEZ                ($222.00)   $297,519.04
          Bill Payment    1/22/2019 ACH197 V0539 Nextiva, Inc.                ($1,109.41)   $296,409.63
          Journal         1/22/2019 JE511                                      $5,808.45    $302,218.08
          Journal         1/24/2019 JE514                                    ($41,735.88)   $260,482.20
          Journal         1/24/2019 JE514                                    ($21,131.01)   $239,351.19
          Journal         1/24/2019 JE514                                       ($858.63)   $238,492.56
          Bill Payment    1/24/2019 1351       36 JOHN MERRELL                ($7,311.01)   $231,181.55
          Check           1/25/2019 ACH198 V0843 WageWorks                      ($105.68)   $231,075.87
          Journal         1/25/2019 JE515                                       ($171.53)   $230,904.34
          Check           1/28/2019 ACH199 V1812 Principal Financial Group    ($8,102.85)   $222,801.49
      Total - 10200 - EagleBank Operating Account                            $160,610.05    $222,801.49
      10210 - Eaglebank MM Savings Account                                         $0.00    $247,378.45
          Transfer        1/15/2019 219                                     ($105,000.00)   $142,378.45
          Transfer        1/16/2019 220                                      ($17,500.00)   $124,878.45
          Journal         1/31/2019 JE520                                        $168.02    $125,046.47
      Total - 10210 - Eaglebank MM Savings Account                          ($122,331.98)   $125,046.47
    Total - 10000 - Bank Accounts                                             $38,278.07    $347,847.96
   Total Bank                                                                 $38,278.07    $347,847.96
   Accounts Receivable                                                             $0.00          $0.00
    12100 - Accounts Receivable - Trade                                            $0.00    $183,070.20
          Invoice         1/31/2019 INV12      66 Saleen Automotive Inc       $83,784.80    $266,855.00
    Total - 12100 - Accounts Receivable - Trade                               $83,784.80    $266,855.00
   Total Accounts Receivable                                                  $83,784.80    $266,855.00
   Other Current Asset                                                             $0.00          $0.00
    12200 - Accounts Receivable-Other                                              $0.00          $0.00
Case 18-10651-BFK              Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06          Desc Main
                                           Document      Page 14 of 34


      12250 - Accounts Receivable-Emp Loan                                $0.00       $23,332.00
      Total - 12250 - Accounts Receivable-Emp Loan                        $0.00       $23,332.00
      12520 - Accounts Receivable-Related Party                           $0.00       $34,634.48
      Total - 12520 - Accounts Receivable-Related Party                   $0.00       $34,634.48
    Total - 12200 - Accounts Receivable-Other                             $0.00       $57,966.48
    12600 - Accounts Receivable-Intercompany                              $0.00            $0.00
      12610 - Accounts Receivable-EUAuto                                  $0.00    $2,943,149.04
      Total - 12610 - Accounts Receivable-EUAuto                          $0.00    $2,943,149.04
      12630 - Accounts Receivable-ACT                                     $0.00    $1,140,000.00
      Total - 12630 - Accounts Receivable-ACT                             $0.00    $1,140,000.00
      12650 - Accounts Receivable-WMIC                                    $0.00          $960.00
      Total - 12650 - Accounts Receivable-WMIC                            $0.00          $960.00
    Total - 12600 - Accounts Receivable-Intercompany                      $0.00    $4,084,109.04
    13200 - Purchased Componets @ Standard                                $0.00            $0.00
      13210 - Purchased Comps@Std Material                                $0.00    $1,854,376.37
      Total - 13210 - Purchased Comps@Std Material                        $0.00    $1,854,376.37
    Total - 13200 - Purchased Componets @ Standard                        $0.00    $1,854,376.37
    13900 - Inventory Reserves                                            $0.00            $0.00
      13920 - Obsolete Inventory                                          $0.00     ($927,183.30)
      Total - 13920 - Obsolete Inventory                                  $0.00     ($927,183.30)
    Total - 13900 - Inventory Reserves                                    $0.00     ($927,183.30)
    14000 - Prepaid Expenses                                              $0.00            $0.00
      14100 - Prepaid Insurance                                           $0.00       $85,000.00
      Total - 14100 - Prepaid Insurance                                   $0.00       $85,000.00
      14280 - Prepaid Other                                               $0.00          $419.00
      Total - 14280 - Prepaid Other                                       $0.00          $419.00
    Total - 14000 - Prepaid Expenses                                      $0.00       $85,419.00
    14020 - Advances Paid                                                 $0.00        $5,025.00
          Check           1/22/2019 ACH195                              $222.00        $5,247.00
          Check           1/22/2019 ACH196                              $222.00        $5,469.00
    Total - 14020 - Advances Paid                                       $444.00        $5,469.00
  Total Other Current Asset                                             $444.00    $5,160,156.59
Total Current Assets                                                $122,506.87    $5,774,859.55
Fixed Assets                                                              $0.00            $0.00
  16000 - Property, Plant And Equipment                                   $0.00            $0.00
    16013 - Land                                                          $0.00    $1,850,000.00
    Total - 16013 - Land                                                  $0.00    $1,850,000.00
    16101 - Buildings                                                     $0.00   $16,564,518.95
    Total - 16101 - Buildings                                             $0.00   $16,564,518.95
    16150 - Building Improvements-Robinsonville                           $0.00       $74,875.95
    Total - 16150 - Building Improvements-Robinsonville                   $0.00       $74,875.95
    16203 - Leasehold Improvements-Virgina                                $0.00        $1,200.00
    Total - 16203 - Leasehold Improvements-Virgina                        $0.00        $1,200.00
    16300 - Machinery & Equipment                                         $0.00    $5,918,168.38
    Total - 16300 - Machinery & Equipment                                 $0.00    $5,918,168.38
    16350 - Production Fixtures and Jigs                                  $0.00      $769,337.78
    Total - 16350 - Production Fixtures and Jigs                          $0.00      $769,337.78
    16400 - Factory And Warehouse Equipmen                                $0.00       $74,059.38
    Total - 16400 - Factory And Warehouse Equipmen                        $0.00       $74,059.38
    16450 - Factory And Warehouse Vehicles                                $0.00      $112,382.40
    Total - 16450 - Factory And Warehouse Vehicles                        $0.00      $112,382.40
    16500 - Tooling, Dies & Molds                                         $0.00      $414,373.82
    Total - 16500 - Tooling, Dies & Molds                                 $0.00      $414,373.82
    16550 - Small Tools                                                   $0.00      $148,321.54
    Total - 16550 - Small Tools                                           $0.00      $148,321.54
    16600 - Electronic Equipment                                          $0.00      $844,904.67
    Total - 16600 - Electronic Equipment                                  $0.00      $844,904.67
    16700 - Office Equipment                                              $0.00       $11,574.75
    Total - 16700 - Office Equipment                                      $0.00       $11,574.75
    16750 - Office Furniture & Fixtures                                   $0.00      $216,268.49
    Total - 16750 - Office Furniture & Fixtures                           $0.00      $216,268.49
    16800 - Automobiles And Trucks                                        $0.00       $82,965.21
    Total - 16800 - Automobiles And Trucks                                $0.00       $82,965.21
Case 18-10651-BFK             Doc 506      Filed 02/26/19 Entered 02/26/19 17:46:06           Desc Main
                                         Document      Page 15 of 34


   16850 - Demo Cars                                                    $0.00     $1,181,222.01
   Total - 16850 - Demo Cars                                            $0.00     $1,181,222.01
 Total - 16000 - Property, Plant And Equipment                          $0.00    $28,264,173.33
 17000 - Accumulated Depreciation - Summary                             $0.00             $0.00
   17100 - Accum Dep-Building                                           $0.00      ($828,225.84)
         Journal          1/31/2019 JE508                         ($34,509.41)     ($862,735.25)
   Total - 17100 - Accum Dep-Building                             ($34,509.41)     ($862,735.25)
   17101 - Accum Dep-Building-Robinsonville                             $0.00      ($828,225.84)
   Total - 17101 - Accum Dep-Building-Robinsonville                     $0.00      ($828,225.84)
   17150 - Accum Dep-Building Improvemnts                               $0.00       ($19,899.97)
         Journal          1/31/2019 JE508                            ($504.06)      ($20,404.03)
   Total - 17150 - Accum Dep-Building Improvemnts                    ($504.06)      ($20,404.03)
   17300 - Accum Dep-Machinery & Equipmnt                               $0.00      ($523,102.43)
         Journal          1/31/2019 JE508                          ($2,059.58)     ($525,162.01)
   Total - 17300 - Accum Dep-Machinery & Equipmnt                  ($2,059.58)     ($525,162.01)
   17400 - Accum Dep-Factory & Whse Equip                               $0.00       ($65,979.01)
         Journal          1/31/2019 JE508                            ($168.53)      ($66,147.54)
   Total - 17400 - Accum Dep-Factory & Whse Equip                    ($168.53)      ($66,147.54)
   17450 - Accum Dep-Factry & Whse Vehicl                               $0.00       ($91,190.44)
         Journal          1/31/2019 JE508                            ($856.25)      ($92,046.69)
   Total - 17450 - Accum Dep-Factry & Whse Vehicl                    ($856.25)      ($92,046.69)
   17550 - Accum Dep - Small Tools                                      $0.00      ($148,317.93)
         Journal          1/31/2019 JE508                              ($3.61)     ($148,321.54)
   Total - 17550 - Accum Dep - Small Tools                             ($3.61)     ($148,321.54)
   17600 - Accum Dep-Electronic Equipment                               $0.00      ($765,339.69)
         Journal          1/31/2019 JE508                            ($559.14)     ($765,898.83)
         Journal          1/31/2019 JE508                            ($361.79)     ($766,260.62)
         Journal          1/31/2019 JE508                            ($182.94)     ($766,443.56)
         Journal          1/31/2019 JE508                            ($271.47)     ($766,715.03)
         Journal          1/31/2019 JE508                          ($2,326.25)     ($769,041.28)
         Journal          1/31/2019 JE508                            ($739.93)     ($769,781.21)
   Total - 17600 - Accum Dep-Electronic Equipment                  ($4,441.52)     ($769,781.21)
   17700 - Accum Dep-Office Equipment                                   $0.00        ($9,793.43)
         Journal          1/31/2019 JE508                             ($29.02)       ($9,822.45)
   Total - 17700 - Accum Dep-Office Equipment                         ($29.02)       ($9,822.45)
   17750 - Accum Dep-Office Furn & Fixtur                               $0.00      ($140,805.75)
         Journal          1/31/2019 JE508                          ($2,143.85)     ($142,949.60)
   Total - 17750 - Accum Dep-Office Furn & Fixtur                  ($2,143.85)     ($142,949.60)
   17800 - Accum Dep-Automobiles & Trucks                               $0.00       ($27,814.59)
         Journal          1/31/2019 JE508                            ($238.42)      ($28,053.01)
         Journal          1/31/2019 JE508                            ($366.67)      ($28,419.68)
   Total - 17800 - Accum Dep-Automobiles & Trucks                    ($605.09)      ($28,419.68)
   17850 - Accum Dep-Demo Cars                                          $0.00      ($671,674.33)
         Journal          1/31/2019 JE508                          ($6,449.80)     ($678,124.13)
         Journal          1/31/2019 JE508                          ($2,764.97)     ($680,889.10)
         Journal          1/31/2019 JE508                          ($5,581.71)     ($686,470.81)
   Total - 17850 - Accum Dep-Demo Cars                            ($14,796.48)     ($686,470.81)
 Total - 17000 - Accumulated Depreciation - Summary               ($60,117.40)   ($4,180,486.65)
Total Fixed Assets                                                ($60,117.40)   $24,083,686.68
Other Assets                                                            $0.00             $0.00
 15100 - Capitalized Startup/Development                                $0.00             $0.00
   15140 - Economic Research                                            $0.00       $103,003.60
   Total - 15140 - Economic Research                                    $0.00       $103,003.60
   15150 - Capitalized Development                                      $0.00    $11,047,311.61
   Total - 15150 - Capitalized Development                              $0.00    $11,047,311.61
 Total - 15100 - Capitalized Startup/Development                        $0.00    $11,150,315.21
 18000 - Other Long Term Assets                                         $0.00             $0.00
   18100 - Intangible Assets                                            $0.00             $0.00
      18120 - Patents/ Technology                                       $0.00        $54,838.23
      Total - 18120 - Patents/ Technology                               $0.00        $54,838.23
      18140 - Trademarks And Trade Names                                $0.00        $14,150.10
      Total - 18140 - Trademarks And Trade Names                        $0.00        $14,150.10
      18160 - Licenses                                                  $0.00        $41,132.12
  Case 18-10651-BFK                Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                           Desc Main
                                               Document      Page 16 of 34


        Total - 18160 - Licenses                                                             $0.00         $41,132.12
        18165 - Accum Amortization-License                                                   $0.00        ($12,889.75)
        Total - 18165 - Accum Amortization-License                                           $0.00        ($12,889.75)
        18180 - Software                                                                     $0.00      $1,673,582.73
        Total - 18180 - Software                                                             $0.00      $1,673,582.73
        18185 - Accum Amortization-Software                                                  $0.00     ($1,381,820.05)
            Journal         1/31/2019 JE508                                             ($3,566.61)    ($1,385,386.66)
            Journal         1/31/2019 JE508                                             ($3,670.43)    ($1,389,057.09)
            Journal         1/31/2019 JE508                                               ($822.03)    ($1,389,879.12)
            Journal         1/31/2019 JE508                                             ($3,040.57)    ($1,392,919.69)
        Total - 18185 - Accum Amortization-Software                                    ($11,099.64)    ($1,392,919.69)
        18190 - Website Development                                                          $0.00        $136,875.00
        Total - 18190 - Website Development                                                  $0.00        $136,875.00
        18195 - Acc Amort-Website Development                                                $0.00        ($21,837.50)
        Total - 18195 - Acc Amort-Website Development                                        $0.00        ($21,837.50)
      Total - 18100 - Intangible Assets                                                ($11,099.64)       $492,931.24
      18500 - Investments In Subsidiaries &                                                  $0.00              $0.00
        18510 - Investment In Subsidiary                                                     $0.00     $16,000,000.00
        Total - 18510 - Investment In Subsidiary                                             $0.00     $16,000,000.00
        18540 - Investment in Subsidiary-WMGTA China                                         $0.00      $2,788,230.00
        Total - 18540 - Investment in Subsidiary-WMGTA China                                 $0.00      $2,788,230.00
        18700 - Land-Purchase Option                                                         $0.00         $34,000.00
        Total - 18700 - Land-Purchase Option                                                 $0.00         $34,000.00
        18800 - Security Deposits                                                            $0.00         $30,287.50
        Total - 18800 - Security Deposits                                                    $0.00         $30,287.50
      Total - 18500 - Investments In Subsidiaries &                                          $0.00     $18,852,517.50
   Total - 18000 - Other Long Term Assets                                              ($11,099.64)    $19,345,448.74
   18600 - Investment in Related party                                                       $0.00    $115,866,098.29
            Currency Revaluation
                            1/1/2019 140                                            ($3,332,781.15)   $112,533,317.14
            Currency Revaluation
                            1/31/2019 143                                            $6,236,188.04    $118,769,505.18
   Total - 18600 - Investment in Related party                                       $2,903,406.89    $118,769,505.18
  Total Other Assets                                                                 $2,892,307.25    $149,265,269.13
Total ASSETS                                                                         $2,954,696.72    $179,123,815.36
LIABILITIES & EQUITY                                                                         $0.00              $0.00
  Current Liabilities                                                                        $0.00              $0.00
   Accounts Payable                                                                          $0.00              $0.00
      21000 - Accounts Payable                                                               $0.00      $1,184,176.57
            Bill            1/1/2019 Jan19       V0706 Standard Insurance Company          $884.04      $1,185,060.61
            Bill            1/1/2019 01/2019     V0155 Cogent Communications, Inc.         $550.00      $1,185,610.61
            Bill            1/1/2019 01/2019     V0098 Blue Cross Blue Shield           $20,867.45      $1,206,478.06
            Bill            1/1/2019 01/2019     V0212 Delta Dental of Virgina           $1,238.67      $1,207,716.73
            Bill            1/1/2019 Ext1        V1854 CNA Insurance                    $21,102.00      $1,228,818.73
            Currency Revaluation
                            1/1/2019 142         V1863 YW Chan                               $0.38      $1,228,819.11
            Bill            1/1/2019 709137      V0535 NetSuite, Inc.                   $12,299.04      $1,241,118.15
            Bill            1/1/2019 100210128509V0254 Equinix, Inc.                     $3,482.44      $1,244,600.59
            Bill Payment    1/2/2019 ACH183 V0098 Blue Cross Blue Shield               ($20,867.45)     $1,223,733.14
            Bill Payment    1/3/2019 ACH184 V0212 Delta Dental of Virgina               ($1,238.67)     $1,222,494.47
            Bill Payment    1/4/2019 ACH185 V1854 CNA Insurance                        ($21,102.00)     $1,201,392.47
            Bill            1/9/2019 287025208764x01092019
                                                 V0073 AT&T Mobility                     $1,022.56      $1,202,415.03
            Bill Payment    1/9/2019 ACH186 V0073 AT&T Mobility                         ($2,045.86)     $1,200,369.17
            Bill            1/11/2019 01/2019    V0053 Atmos Energy                      $1,290.35      $1,201,659.52
            Bill            1/12/2019 200        V0470 Managed Benefits, Inc.            $1,250.00      $1,202,909.52
            Bill            1/15/2019 01/2019    V0799 Tunica County Utilities Dist        $389.52      $1,203,299.04
            Bill Payment    1/16/2019 ACH189 V0254 Equinix, Inc.                        ($6,964.88)     $1,196,334.16
            Bill Payment    1/16/2019 ACH190 V0053 Atmos Energy                         ($2,580.98)     $1,193,753.18
            Expense Report 1/16/2019 96          36 JOHN MERRELL                         $7,311.01      $1,201,064.19
            Bill            1/17/2019 01/2019    V0250 Entergy                           $4,253.71      $1,205,317.90
            Bill Payment    1/17/2019 ACH191 V0250 Entergy                              ($7,952.27)     $1,197,365.63
            Bill            1/18/2019 01/2019    V0831 Vision Service Plan                 $158.45      $1,197,524.08
            Bill            1/18/2019 01/2019    V0071 AT&T                              $2,297.22      $1,199,821.30
            Bill Payment    1/18/2019 ACH192 V0706 Standard Insurance Company             ($884.04)     $1,198,937.26
            Bill Payment    1/18/2019 ACH193 V0831 Vision Service Plan                    ($300.30)     $1,198,636.96
            Bill            1/20/2019 01/2019    V0539 Nextiva, Inc.                     $1,109.41      $1,199,746.37
Case 18-10651-BFK             Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06          Desc Main
                                          Document      Page 17 of 34


         Bill Payment     1/22/2019 ACH197 V0539 Nextiva, Inc.      ($1,109.41)    $1,198,636.96
         Bill Payment     1/24/2019 1351       36 JOHN MERRELL      ($7,311.01)    $1,191,325.95
         Currency Revaluation
                          1/31/2019 145        V1863 YW Chan            ($1.69)    $1,191,324.26
   Total - 21000 - Accounts Payable                                  $7,147.69     $1,191,324.26
 Total Accounts Payable                                              $7,147.69     $1,191,324.26
 Other Current Liability                                                 $0.00             $0.00
   22000 - Notes Payable - Summary                                       $0.00             $0.00
      22010 - Notes Payable                                              $0.00    $19,500,000.00
      Total - 22010 - Notes Payable                                      $0.00    $19,500,000.00
      22030 - Notes Payable-Intercompany                                 $0.00       $940,466.00
      Total - 22030 - Notes Payable-Intercompany                         $0.00       $940,466.00
   Total - 22000 - Notes Payable - Summary                               $0.00    $20,440,466.00
   23000 - Employee Witholdings And Taxes                                $0.00             $0.00
      23420 - Withholding-Section 125                                    $0.00         $1,450.42
         Journal          1/11/2019 JE500                              $115.21         $1,565.63
         Check            1/14/2019 ACH187                             ($39.01)        $1,526.62
         Check            1/15/2019 ACH188                            ($120.00)        $1,406.62
         Check            1/18/2019 ACH194                            ($267.00)        $1,139.62
         Journal          1/24/2019 JE516                              $115.21         $1,254.83
         Check            1/25/2019 ACH198                            ($105.68)        $1,149.15
      Total - 23420 - Withholding-Section 125                         ($301.27)        $1,149.15
   Total - 23000 - Employee Witholdings And Taxes                     ($301.27)        $1,149.15
   24000 - Payroll Accruals                                              $0.00             $0.00
      24010 - Accrued-Salaries & Wages                                   $0.00        $32,777.00
         Journal          1/1/2019 JE499                           ($32,777.00)            $0.00
      Total - 24010 - Accrued-Salaries & Wages                     ($32,777.00)            $0.00
      24030 - ACCRUED-Social security                                    $0.00         $3,823.27
         Journal          1/1/2019 JE499                            ($3,823.27)            $0.00
      Total - 24030 - ACCRUED-Social security                       ($3,823.27)            $0.00
   Total - 24000 - Payroll Accruals                                ($36,600.27)            $0.00
   25000 - Other Accruals                                                $0.00             $0.00
      25130 - Accrued-Freight Out                                        $0.00         $6,212.04
         Journal          1/1/2019 JE507                            ($6,212.04)            $0.00
      Total - 25130 - Accrued-Freight Out                           ($6,212.04)            $0.00
      25151 - Accrued-Interest EB-5                                      $0.00     $3,224,241.44
      Total - 25151 - Accrued-Interest EB-5                              $0.00     $3,224,241.44
      25160 - Accrued-Legal Fees                                         $0.00       $351,820.37
         Journal          1/31/2019 JE522                           $39,445.07       $391,265.44
      Total - 25160 - Accrued-Legal Fees                            $39,445.07       $391,265.44
      25175 - Accrued-Professional Fee-GCFM                              $0.00       $901,583.43
      Total - 25175 - Accrued-Professional Fee-GCFM                      $0.00       $901,583.43
   Total - 25000 - Other Accruals                                   $33,233.03     $4,517,090.31
   26010 - Eb-5 Additional Payment Recd                                  $0.00     $1,416,500.00
         Journal          1/3/2019 JE509                           $100,000.00     $1,516,500.00
         Journal          1/3/2019 JE509                             $4,000.00     $1,520,500.00
         Journal          1/11/2019 JE510                          $138,000.00     $1,658,500.00
         Journal          1/22/2019 JE511                            $4,000.00     $1,662,500.00
   Total - 26010 - Eb-5 Additional Payment Recd                    $246,000.00     $1,662,500.00
   26030 - Other payables                                                $0.00     $7,615,426.40
   Total - 26030 - Other payables                                        $0.00     $7,615,426.40
 Total Other Current Liability                                     $242,331.49    $34,236,631.86
Total Current Liabilities                                          $249,479.18    $35,427,956.12
Long Term Liabilities                                                    $0.00             $0.00
 29100 - Long Term-Notes Payable                                         $0.00             $0.00
   29101 - Long Term-Notes Pay-St Of Ms                                  $0.00     $4,700,000.00
   Total - 29101 - Long Term-Notes Pay-St Of Ms                          $0.00     $4,700,000.00
   29102 - Long Term-Notes Pay-Eb-5(A3)                                  $0.00    $39,400,000.00
   Total - 29102 - Long Term-Notes Pay-Eb-5(A3)                          $0.00    $39,400,000.00
 Total - 29100 - Long Term-Notes Payable                                 $0.00    $44,100,000.00
Total Long Term Liabilities                                              $0.00    $44,100,000.00
Equity                                                                   $0.00             $0.00
 30000 - Stockholders Equity                                             $0.00             $0.00
   32000 - Additional Paid In Capital                                    $0.00    $16,000,000.00
  Case 18-10651-BFK                 Doc 506          Filed 02/26/19 Entered 02/26/19 17:46:06           Desc Main
                                                   Document      Page 18 of 34


      Total - 32000 - Additional Paid In Capital                                   $0.00    $16,000,000.00
      33010 - Eb-5 Investment (A-1, A-2)                                           $0.00    $46,000,128.00
      Total - 33010 - Eb-5 Investment (A-1, A-2)                                   $0.00    $46,000,128.00
      33030 - Eb-5 Investment (A-4)                                                $0.00    $39,100,097.00
      Total - 33030 - Eb-5 Investment (A-4)                                        $0.00    $39,100,097.00
      34000 - Capital Injection                                                    $0.00       $434,950.00
      Total - 34000 - Capital Injection                                            $0.00       $434,950.00
   Total - 30000 - Stockholders Equity                                             $0.00   $101,535,175.00
   Retained Earnings                                                      $84,267,977.80    $84,267,977.80
   Net Income                                                              $2,705,217.54     $2,705,217.54
 Total Equity                                                             $86,973,195.34   $188,508,370.34
Total LIABILITIES & EQUITY                                                $87,222,674.52   $268,036,326.46
  Case 18-10651-BFK                Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                           Desc Main
                                               Document      Page 19 of 34


                     GreenTech Automotive, Inc.
           WM Industries Corp. : Green Tech Automotive Inc.
                             Income Statement Detail
                                    Jan 2019


Financial Row
            Type      Date       Document Number
                                           Name             Clr        Split               Amount
Ordinary Income/Expense
 Income
   48000 - Sales-Intercompany
     48210 - Technological consulting
           Invoice     1/31/2019 INV12      66 Saleen Automotive
                                                           F     Inc 12100 - Accounts $83,784.80
                                                                                         Receivable - Trade
     Total - 48210 - Technological consulting                                         $83,784.80
   Total - 48000 - Sales-Intercompany                                                 $83,784.80
 Total - Income                                                                       $83,784.80
 Cost Of Sales
   60000 - Payroll Costs
     60050 - Indirect Labor
           Journal     1/1/2019 JE499                      F           - Split -     ($30,082.67)
           Journal     1/11/2019 JE497                     F           - Split -      $52,644.70
           Journal     1/11/2019 JE500                     F           23420 - Employee Witholdings
                                                                                          $115.21     And Taxes : Withholding-Section 125
           Journal     1/24/2019 JE514                     F           - Split -      $52,644.70
           Journal     1/24/2019 JE516                     F           23420 - Employee Witholdings
                                                                                          $115.21     And Taxes : Withholding-Section 125
     Total - 60050 - Indirect Labor                                                   $75,437.15
     60100 - Regular Pay-Exempt
           Journal     1/1/2019 JE499                      F           - Split -      ($1,491.92)
           Journal     1/11/2019 JE497                     F           - Split -        $2,610.86
           Journal     1/24/2019 JE514                     F           - Split -        $2,610.86
     Total - 60100 - Regular Pay-Exempt                                                 $3,729.80
     60700 - Payroll-Other
           Journal     1/1/2019 JE499                      F           - Split -         ($490.65)
           Journal     1/11/2019 JE497                     F           - Split -          $858.63
           Journal     1/24/2019 JE514                     F           - Split -          $858.63
     Total - 60700 - Payroll-Other                                                      $1,226.61
   Total - 60000 - Payroll Costs                                                      $80,393.56
 Total - Cost Of Sales                                                                $80,393.56
 Gross Profit                                                                           $3,391.24
 Expense
   61000 - Employee Benefits
     61110 - Group Insurance-Medical
           Bill        1/1/2019 Jan19       V0706 Standard F
                                                           Insurance Company
                                                                       21000 - Accounts Payable
                                                                                          $884.04
           Bill        1/1/2019 01/2019     V0098 Blue Cross
                                                           F Blue Shield
                                                                       21000 - Accounts
                                                                                      $20,867.45
                                                                                         Payable
           Journal     1/1/2019 JE499                      F           - Split -         ($643.34)
           Journal     1/11/2019 JE497                     F           - Split -        $1,125.87
           Bill        1/12/2019 200        V0470 Managed FBenefits, Inc.
                                                                       21000 - Accounts$1,250.00
                                                                                         Payable
           Journal     1/24/2019 JE514                     F           - Split -        $1,125.87
     Total - 61110 - Group Insurance-Medical                                          $24,609.89
     61120 - Group Insurance-Dental
           Bill        1/1/2019 01/2019     V0212 Delta Dental
                                                           F of Virgina21000 - Accounts$1,238.67
                                                                                         Payable
           Journal     1/1/2019 JE499                      F           - Split -          ($55.10)
           Journal     1/11/2019 JE497                     F           - Split -           $96.44
           Journal     1/24/2019 JE514                     F           - Split -           $96.44
     Total - 61120 - Group Insurance-Dental                                             $1,376.45
     61130 - Group Insurance-Life
           Journal     1/1/2019 JE499                      F           - Split -           ($3.81)
           Journal     1/11/2019 JE497                     F           - Split -            $6.67
           Journal     1/24/2019 JE514                     F           - Split -            $6.67
     Total - 61130 - Group Insurance-Life                                                   $9.53
     61150 - Group Insurance-Vision
           Journal     1/1/2019 JE499                      F           - Split -           ($9.50)
Case 18-10651-BFK               Doc 506        Filed 02/26/19 Entered 02/26/19 17:46:06                              Desc Main
                                             Document      Page 20 of 34


        Journal     1/11/2019 JE497                       F             - Split -             $16.61
        Bill        1/18/2019 01/2019     V0831 Vision Service
                                                          F     Plan 21000 - Accounts Payable$158.45
        Journal     1/24/2019 JE514                       F             - Split -             $16.61
  Total - 61150 - Group Insurance-Vision                                                     $182.17
  61190 - Group Insurance-Other
        Journal     1/22/2019 JE511                       F             - Split -         ($1,528.45)
  Total - 61190 - Group Insurance-Other                                                   ($1,528.45)
  61390 - Payroll Taxes-Other
        Journal     1/1/2019 JE499                        F             - Split -         ($3,823.28)
        Journal     1/11/2019 JE497                       F             - Split -          $6,690.74
        Journal     1/24/2019 JE514                       F             - Split -          $6,365.74
  Total - 61390 - Payroll Taxes-Other                                                      $9,233.20
Total - 61000 - Employee Benefits                                                         $33,882.79
63000 - Other Employee Costs
  63950 - Employee Costs-Other
        Journal     1/11/2019 JE497                       F             - Split -            $237.48
        Journal     1/25/2019 JE515                       F             10200 - Bank Accounts$171.53
                                                                                                 : EagleBank Operating Account
  Total - 63950 - Employee Costs-Other                                                       $409.01
Total - 63000 - Other Employee Costs                                                         $409.01
64000 - Travel And Entertainment
  64140 - Ground Transportation
        Journal     1/1/2019 JE507                        F             25130 - Other Accruals
                                                                                          ($6,212.04)
                                                                                                 : Accrued-Freight Out
        Expense Report
                    1/16/2019 96          36 JOHN MERRELL F             21000 - Accounts$6,212.04
                                                                                            Payable
  Total - 64140 - Ground Transportation                                                        $0.00
Total - 64000 - Travel And Entertainment                                                       $0.00
68000 - Office Expense
  68650 - Computer Supplies
        Expense Report
                    1/16/2019 96          36 JOHN MERRELL F             21000 - Accounts$1,098.97
                                                                                            Payable
  Total - 68650 - Computer Supplies                                                        $1,098.97
  68900 - Software Expense & Maintenance
        Bill        1/1/2019 709137       V0535 NetSuite, FInc.         21000 - Accounts  $12,299.04
                                                                                            Payable
  Total - 68900 - Software Expense & Maintenance                                          $12,299.04
Total - 68000 - Office Expense                                                            $13,398.01
69000 - Utilities & Telephone
  69050 - Utilities-Gas
        Bill        1/11/2019 01/2019     V0053 Atmos Energy
                                                          F             21000 - Accounts$1,290.35
                                                                                            Payable
  Total - 69050 - Utilities-Gas                                                            $1,290.35
  69100 - Utilities-Electricity
        Bill        1/17/2019 01/2019     V0250 Entergy F               21000 - Accounts$4,253.71
                                                                                            Payable
  Total - 69100 - Utilities-Electricity                                                    $4,253.71
  69150 - Utilities-Water
        Bill        1/15/2019 01/2019     V0799 Tunica County
                                                          F     Utilities
                                                                        21000
                                                                          Dist - Accounts Payable
                                                                                             $375.16
  Total - 69150 - Utilities-Water                                                            $375.16
  69250 - Utilities-Telephone
        Bill        1/18/2019 01/2019     V0071 AT&T      F             21000 - Accounts$2,267.15
                                                                                            Payable
        Bill        1/20/2019 01/2019     V0539 Nextiva, Inc.
                                                          F             21000 - Accounts$1,109.41
                                                                                            Payable
  Total - 69250 - Utilities-Telephone                                                      $3,376.56
  69300 - Utilities-Cell Phone
        Bill        1/9/2019 287025208764x01092019
                                          V0073 AT&T Mobility
                                                          F             21000 - Accounts Payable
                                                                                             $997.20
  Total - 69300 - Utilities-Cell Phone                                                       $997.20
  69400 - Utilities-Data Services
        Bill        1/1/2019 01/2019      V0155 Cogent Communications,
                                                          F             21000Inc.- Accounts Payable
                                                                                             $550.00
        Bill        1/1/2019 100210128509 V0254 Equinix, Inc.
                                                          F             21000 - Accounts$3,482.44
                                                                                            Payable
  Total - 69400 - Utilities-Data Services                                                  $4,032.44
Total - 69000 - Utilities & Telephone                                                     $14,325.42
86000 - Professional Fees
  86600 - Legal Fees
        Journal     1/31/2019 JE522                       F             25160 - Other Accruals
                                                                                          $39,445.07
                                                                                                 : Accrued-Legal Fees
  Total - 86600 - Legal Fees                                                              $39,445.07
  86640 - Immigration Fees
        Journal     1/22/2019 JE511                       F             - Split -           ($280.00)
  Total - 86640 - Immigration Fees                                                          ($280.00)
  86850 - Accounting Fees-Other
  Case 18-10651-BFK               Doc 506       Filed 02/26/19 Entered 02/26/19 17:46:06                          Desc Main
                                              Document      Page 21 of 34


           Check       1/28/2019 ACH199 V1812 Principal Financial
                                                           F         Group
                                                                        10200 - Bank Accounts
                                                                                         $8,102.85
                                                                                               : EagleBank Operating Account
     Total - 86850 - Accounting Fees-Other                                               $8,102.85
   Total - 86000 - Professional Fees                                                    $47,267.92
   87100 - Insurance
     87110 - Insurance-Property & Liability
           Bill        1/1/2019 Ext1        V1854 CNA Insurance
                                                           F            21000 - Accounts$21,102.00
                                                                                          Payable
     Total - 87110 - Insurance-Property & Liability                                     $21,102.00
   Total - 87100 - Insurance                                                            $21,102.00
   88000 - Depreciation
     88100 - Depreciation - Buildings
           Journal     1/31/2019 JE508                     F            - Split -       $34,509.41
     Total - 88100 - Depreciation - Buildings                                           $34,509.41
     88150 - Depreciation-Building Improv
           Journal     1/31/2019 JE508                     F            - Split -          $504.06
     Total - 88150 - Depreciation-Building Improv                                          $504.06
     88300 - Depreciation-Machinery & Equip
           Journal     1/31/2019 JE508                     F            - Split -        $2,059.58
     Total - 88300 - Depreciation-Machinery & Equip                                      $2,059.58
     88400 - Depreciation-Factory And Warehouse Equipment
           Journal     1/31/2019 JE508                     F            - Split -          $168.53
     Total - 88400 - Depreciation-Factory And Warehouse Equipment                          $168.53
     88450 - Depreciation-Factory And Warehouse Trucks
           Journal     1/31/2019 JE508                     F            - Split -          $856.25
     Total - 88450 - Depreciation-Factory And Warehouse Trucks                             $856.25
     88550 - Depreciation - Small Tools
           Journal     1/31/2019 JE508                     F            - Split -            $3.61
     Total - 88550 - Depreciation - Small Tools                                              $3.61
     88600 - Depreciation-Electronic Equipment
           Journal     1/31/2019 JE508                     F            - Split -        $4,441.52
     Total - 88600 - Depreciation-Electronic Equipment                                   $4,441.52
     88700 - Depreciation-Office Equipment
           Journal     1/31/2019 JE508                     F            - Split -           $29.02
     Total - 88700 - Depreciation-Office Equipment                                          $29.02
     88750 - Depreciation-Office Furniture
           Journal     1/31/2019 JE508                     F            - Split -        $2,143.85
     Total - 88750 - Depreciation-Office Furniture                                       $2,143.85
     88800 - Depreciation-Autos And Trucks
           Journal     1/31/2019 JE508                     F            - Split -          $605.09
     Total - 88800 - Depreciation-Autos And Trucks                                         $605.09
     88850 - Depreciation-Demo Cars
           Journal     1/31/2019 JE508                     F            - Split -       $14,796.48
     Total - 88850 - Depreciation-Demo Cars                                             $14,796.48
     88900 - Amortization-Software
           Journal     1/31/2019 JE508                     F            - Split -       $11,099.64
     Total - 88900 - Amortization-Software                                              $11,099.64
   Total - 88000 - Depreciation                                                         $71,217.04
   89000 - Miscellaneous Expense
     89800 - Bank Service Charge
           Bill        1/9/2019 287025208764x01092019
                                            V0073 AT&T Mobility
                                                           F            21000 - Accounts Payable
                                                                                            $25.36
           Journal     1/11/2019 JE510                     F            - Split -           $15.00
           Journal     1/14/2019 JE512                     F            10200 - Bank Accounts
                                                                                            $62.94
                                                                                               : EagleBank Operating Account
           Bill        1/15/2019 01/2019    V0799 Tunica County
                                                           F    Utilities
                                                                        21000
                                                                          Dist - Accounts Payable
                                                                                            $14.36
           Bill        1/18/2019 01/2019    V0071 AT&T     F            21000 - Accounts Payable
                                                                                            $30.07
     Total - 89800 - Bank Service Charge                                                   $147.73
   Total - 89000 - Miscellaneous Expense                                                   $147.73
 Total - Expense                                                                       $201,749.92
Net Ordinary Income                                                                   ($198,358.68)
Other Income and Expenses
 Other Income
   91000 - Interest Income
     91100 - Interest Income-3rd Party
           Journal     1/31/2019 JE520                     F            10210 - Bank Accounts
                                                                                           $168.02
                                                                                               : Eaglebank MM Savings Account
     Total - 91100 - Interest Income-3rd Party                                             $168.02
  Case 18-10651-BFK               Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06           Desc Main
                                            Document      Page 22 of 34


   Total - 91000 - Interest Income                                            $168.02
 Total - Other Income                                                         $168.02
 Other Expense
   Unrealized Gain/Loss
           Currency Revaluation
                       1/1/2019 142                 F      21000 - Accounts Payable
                                                                                 $0.38
           Currency Revaluation
                       1/1/2019 140                 F      18600 - Investment
                                                                        $3,332,781.15
                                                                              in Related party
           Currency Revaluation
                       1/31/2019 143                F      18600 - Investment
                                                                       ($6,236,188.04)
                                                                              in Related party
           Currency Revaluation
                       1/31/2019 145                F      21000 - Accounts Payable
                                                                                ($1.69)
   Total - Unrealized Gain/Loss                                        ($2,903,408.20)
 Total - Other Expense                                                 ($2,903,408.20)
Net Other Income                                                        $2,903,576.22
Net Income                                                              $2,705,217.54
  Case 18-10651-BFK             Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                                          Document      Page 23 of 34


          GreenTech Automotive, Inc.
WM Industries Corp. : Green Tech Automotive Inc.
                 Cash Flow Statement
                      Jan 2019


Financial Row                                             Amount
Operating Activities
  Net Income                                      $2,705,217.54
  Adjustments to Net Income
    Accounts Receivable                             ($83,784.80)
    Other Current Asset                                ($444.00)
    Accounts Payable                                  $7,147.69
    Other Current Liabilities                       $242,331.49
  Total Adjustments to Net Income                   $165,250.38
Total Operating Activities                        $2,870,467.92
Investing Activities
  Fixed Asset                                         $60,117.40
  Other Asset                                     ($2,892,307.25)
Total Investing Activities                        ($2,832,189.85)
Net Change in Cash for Period                         $38,278.07
Cash at Beginning of Period                          $309,569.89
Cash at End of Period                                $347,847.96
  Case 18-10651-BFK                   Doc 506           Filed 02/26/19 Entered 02/26/19 17:46:06                                Desc Main
                                                      Document      Page 24 of 34


                                                 GreenTech Automotive, Inc.
                                               WM Industries Corp. (Consolidated)
                                                        A/P Aging Summary
                                                       As of January 31, 2019


                                   1/20/2019 - 2/18/2019    12/21/2018 -    11/21/2018 - 12/20/2018
    Vendor           Current               (30)            1/19/2019 (60)            (90)             Before 11/21/2018 (>90)      Total
                  Open Balance        Open Balance         Open Balance         Open Balance              Open Balance          Open Balance
Vendor
 V0004 Action Pest Control,$0.00
                             Inc.                $0.00              $0.00                  $0.00                  $856.00                 $856.00
 V0019 Akerman LLP IOLA$0.00 Account             $0.00              $0.00                  $0.00               $102,468.44           $102,468.44
 V0053 Atmos Energy        $0.00                 $0.00              $0.00                  $0.00                 $6,696.20              $6,696.20
 V0065 AMTECK, LLC         $0.00                 $0.00            $400.00                  $0.00                     $0.00                $400.00
 V0071 AT&T                $0.00             $2,297.22          $4,605.71                  $0.00                 $2,267.15              $9,170.08
 V0073 AT&T Mobility       $0.00             $1,022.56             $72.28                  $0.00                     $0.00              $1,094.84
 V0081 Batteries Plus      $0.00                 $0.00              $0.00                  $0.00                  $117.95                 $117.95
 V0120 Capitol Office Solutions,
                           $0.00 LLC             $0.00              $0.00                  $0.00                 $1,487.69              $1,487.69
 V0155 Cogent Communications,
                           $0.00 Inc.            $0.00            $550.00               $558.25                      $0.00              $1,108.25
 V0157 Colonial Parking, Inc
                           $0.00                 $0.00              $0.00                  $0.00                 $1,900.00              $1,900.00
 V0170 Core-Tech, Inc.     $0.00                 $0.00              $0.00                  $0.00                 $2,094.00              $2,094.00
 V0250 Entergy             $0.00                 $0.00              $0.00                  $0.00                 $5,048.63              $5,048.63
 V0254 Equinix, Inc.       $0.00             $3,482.44              $0.00                  $0.00                 $3,316.61              $6,799.05
 V0311 Global Steering Systems,
                           $0.00 LLC             $0.00              $0.00                  $0.00                 $8,550.00              $8,550.00
 V0346 Hella, Inc.         $0.00                 $0.00              $0.00                  $0.00                 $2,180.64              $2,180.64
 V0359 Honigman Miller Schwartz
                           $0.00 & Coh           $0.00              $0.00                  $0.00                $17,881.44             $17,881.44
 V0408 Jimmy Doyle, LLC $0.00                    $0.00              $0.00                  $0.00                 $1,500.00              $1,500.00
 V0454 Lerner / TYD        $0.00                 $0.00              $0.00                  $0.00                  $600.00                 $600.00
 V0458 LinkedIn Corporation$0.00                 $0.00              $0.00                  $0.00                 $5,500.00              $5,500.00
 V0470 Managed Benefits, $0.00
                            Inc.             $1,250.00              $0.00                  $0.00                 $1,250.00              $2,500.00
 V0494 MidSouth Container$0.00
                             Sales/Rent          $0.00              $0.00                  $0.00                 $2,080.86              $2,080.86
 V0535 NetSuite, Inc.      $0.00            $12,299.04              $0.00                  $0.00                $12,299.04             $24,598.08
 V0554 Norma Anderson $0.00                      $0.00              $0.00            $229,850.14               $208,220.48           $438,070.62
 V0562 Oakley Industries $0.00                   $0.00              $0.00                  $0.00                $54,936.00             $54,936.00
 V0564 Office Furniture Factory
                           $0.00                 $0.00              $0.00                  $0.00                 $6,528.00              $6,528.00
 V0594 Pillsbury Winthrop Shaw
                           $0.00 Pittma          $0.00              $0.00                  $0.00                 $4,125.56              $4,125.56
 V0626 Quality Metalcraft, INC
                           $0.00                 $0.00              $0.00                  $0.00               $120,000.00           $120,000.00
 V0642 Robert Grater       $0.00                 $0.00              $0.00                  $0.00                 $3,500.00              $3,500.00
 V0655 RSM US LLP          $0.00                 $0.00              $0.00                  $0.00                 $5,980.00              $5,980.00
 V0729 Swoosh Technologies&Solutions
                           $0.00                 $0.00              $0.00                  $0.00                $77,877.34             $77,877.34
 V0762 The Lilly Co        $0.00                 $0.00              $0.00                  $0.00                  $666.43                 $666.43
 V0795 Tunica Chamber of$0.00Commerce            $0.00              $0.00                  $0.00                 $1,500.00              $1,500.00
 V0799 Tunica County Utilities
                           $0.00 Dist            $0.00          $1,183.62                  $0.00                     $0.00              $1,183.62
 V0831 Vision Service Plan$0.00                $158.45              $0.00                  $0.00                     $0.00                $158.45
 V0869 Xerox               $0.00                 $0.00              $0.00               $606.45                  $5,570.74              $6,177.19
 V1082 Custom Wheel Solutions
                           $0.00                 $0.00              $0.00                  $0.00                ($7,132.00)            ($7,132.00)
 V1196 Futuris Auto Interiors
                           $0.00                 $0.00              $0.00                  $0.00                $48,805.43             $48,805.43
 V1472 Occupational Health    Center
                           $0.00                 $0.00              $0.00                  $0.00                    $61.00                 $61.00
 V1584 Security Fire Protection
                           $0.00Co.            $428.00              $0.00                  $0.00                  $695.50               $1,123.50
 V1789 Best Life and Health   Insurance Company $0.00
                           $0.00                                    $0.00                  $0.00                    $87.84                 $87.84
 V1796 Incorporate.com $0.00                     $0.00              $0.00                  $0.00                  $252.63                 $252.63
 V1814 Comcast Business $0.00                    $0.00              $0.00               $666.27                   $309.56                 $975.83
 V1818 CPPA Membership$0.00                      $0.00              $0.00                  $0.00                  $160.00                 $160.00
 V1821 DATAWATCH SYSTEMS   $0.00                 $0.00              $0.00               $103.00                   $412.00                 $515.00
 V1843 Sheehan & Associates,
                           $0.00PLC              $0.00              $0.00                  $0.00                $35,732.81             $35,732.81
 V1845 P7/Buchanan Pinkard $0.00Lakeside         $0.00              $0.00                  $0.00                $17,075.52             $17,075.52
 V1855 MemphisClean        $0.00                 $0.00              $0.00                  $0.00                 $4,300.00              $4,300.00
 V1861 Virtual Integrated Analytics
                           $0.00 Solutions Inc. $0.00               $0.00                  $0.00               $140,226.00           $140,226.00
 V1863 YW Chan             $0.00                ($1.69)         $1,000.00              $1,736.37                     $0.00              $2,734.68
 V2035 McGlinchey Stafford $0.00                 $0.00              $0.00                  $0.00                 $8,646.00              $8,646.00
 V2042 TSG Reporting, Inc$0.00                   $0.00              $0.00             $12,424.66                     $0.00             $12,424.66
Total - Vendor             $0.00            $20,936.02          $7,811.61            $245,945.14               $916,631.49          $1,191,324.26
Total                      $0.00            $20,936.02          $7,811.61            $245,945.14               $916,631.49          $1,191,324.26
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 25 of 34
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 26 of 34
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 27 of 34
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 28 of 34
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 29 of 34
                      Case 18-10651-BFK          Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06        Desc Main
                                                           Document      Page 30 of 34

GreenTech Automotive Inc

Check Register
                                                                                                                      Amount          #
Account:   Eaglebank Operating *7549                                                   Total Uncleared Checks:      $      -          0

Check # Payee                                         Description                       Date Issued   Date Cashed       Amount      Cleared
     1001 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     3/9/2018      3/21/2018    $   15,800.20      Y
     1002 Standard Insurance Company                  Medical Insurance                  3/9/2018      3/15/2018    $    1,773.68      Y
     1003 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      460.00      Y
     1004 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      750.00      Y
     1005 David Z. Lu & Associates                    Legal fees for H-1B renewal       3/16/2018      3/21/2018    $    1,750.00      Y
     1006 Managed Benefits Inc                        Mgt fee for medical benefits      3/19/2018      3/27/2018    $    1,250.00      Y
     1007 Cogent Communications Inc                   Data Center Lease                 3/19/2018      3/28/2018    $      550.00      Y
     1008 Equinix Inc                                 Data Center Lease                 3/19/2018      3/26/2018    $    3,316.61      Y
     1009 Atmos Energy                                MS Utilities (Gas)                3/19/2018      3/28/2018    $    3,161.32      Y
     1010 Comcast Business                            VA Internet                       3/19/2018      3/27/2018    $      325.86      Y
     1011 Xerox Financial Services                    Photocopier leases                3/19/2018      3/27/2018    $      554.39      Y
Checks 1012-1252 - Are voided as they do not have Debtor in Possession on the checks
From Check 1253 - includes Debtor in Possession designation
     1253 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                    4/10/2018      4/16/2018    $ 16,628.01       Y
     1254 Standard Insurance Company                  Medical Insurance                 4/10/2018      4/16/2018    $    781.07       Y
     1255 Tunica County Utility District              MS Utilities (Water)              4/10/2018      4/18/2018    $    381.99       Y
     1256 Comcast Business                            VA Internet                       4/10/2018      4/16/2018    $    325.87       Y
     1257 Christopher Agner                           Expense Report                    4/10/2018      4/17/2018    $    139.21       Y
     1258 Murong Xin                                  Expense Report                    4/10/2018      4/12/2018    $     64.40       Y
     1259 Mississippi Department of Revenue           Franchise Tax                     4/13/2018      4/27/2018    $ 20,000.00       Y
     1260 South Carolina Department of Revenue        Franchise Tax                     4/13/2018       5/4/2018    $     25.00       Y
     1261 Georgia Department of Revenue               Franchise Tax                     4/13/2018      4/23/2017    $     10.00       Y
     1262 Franchise Tax Board                         Franchise Tax                     4/13/2018       5/3/2018    $    800.00       Y
     1263 US Trustee                                  Bankruptcy fee (GTA)              4/30/2018       5/9/2018    $    325.00       Y
     1264 US Trustee                                  Bankruptcy fee (WMIC)             4/30/2018       5/9/2018    $    325.00       Y
     1265 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     5/9/2018      5/16/2018    $ 16,631.60       Y
     1266 Entergy                                     MS Utilities (Electricity)         5/9/2018      5/15/2018    $ 8,487.37        Y
     1267 Managed Benefits Inc                        Mgt fee for medical benefits       5/9/2018      5/17/2018    $ 1,250.00        Y
                 Case 18-10651-BFK        Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                                                    Document      Page 31 of 34

1268   Standard Insurance Company            Medical Insurance                  5/9/2018   5/16/2018   $ 1,044.74    Y
1269   AT&T Mobility                         Cellphones                         5/9/2018   5/15/2018   $ 2,832.11    Y
1270   Cogent Communications Inc             Data Center Lease                  5/9/2018   5/15/2018   $ 1,100.00    Y
1271   Atmos Energy                          MS Utilities (Gas)                 5/9/2018   5/18/2018   $    177.93   Y
1272   Tunica County Utility District        MS Utilities (Water)               5/9/2018   5/17/2018   $    389.52   Y
1273   Action Pest Control Co. Inc           MS Pest control                    5/9/2018   5/23/2018   $    856.00   Y
1274   Equinix Inc                           Data Center Lease                  5/9/2018   5/16/2018   $ 3,316.61    Y
1275   Comcast Business                      VA Internet                        5/9/2018   5/15/2018   $    309.58   Y
1276   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,148.71    Y
1277   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,212.90    Y
1278   Capitol Office Solutions              Photocopier leases                 5/9/2018   5/14/2018   $    799.69   Y
1279   Datawatch Systems Inc                 VA Office security                 5/9/2018   5/14/2018   $    103.00   Y
1280   Horne LLP                             Tax services                       5/9/2018   5/15/2018   $ 2,250.00    Y
1281   Security Fire Protection Co Inc       MS Sprinkler system repair         5/9/2018   5/16/2018   $ 1,096.75    Y
1282   Mr Corry Davis                        Travel Expenses                    5/9/2018   5/21/2018   $     20.15   Y
1283   Mr Gilberto Martinez                  Travel Expenses                    5/9/2018   5/16/2018   $    116.52   Y
1284   Mr Ke Sun                             Travel Expenses                    5/9/2018   5/21/2018   $    236.56   Y
1285   The Company Corporation               Agency Mgt fees                    5/9/2018   5/15/2018   $    460.25   Y
1286   Citrix Systems Inc                    Sharefile fees                    5/14/2018   5/21/2018   $    185.00   Y
1287   Murong Xin                            Expense Report                    5/31/2018    6/5/2018   $     83.20   Y
1288   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                     6/1/2018    6/7/2018   $ 16,631.78   Y
1289   Standard Insurance Company            Medical Insurance                  6/1/2018   6/11/2018   $ 1,044.74    Y
1290   Atmos Energy                          MS Utilities (Gas)                 6/7/2018   6/14/2018   $    747.52   Y
1291   Tunica County Utility District        MS Utilities (Water)               6/7/2018   6/18/2018   $    389.52   Y
1292   Equinix Inc                           Data Center Lease                  6/7/2018   6/14/2018   $ 3,316.61    Y
1293   Comcast Business                      VA Internet                        6/7/2018   6/13/2018   $    309.58   Y
1294   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    790.71   Y
1295   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    497.23   Y
1296   Hensley Land Surveying                Professional services             6/18/2018    7/3/2018   $    225.00   Y
1297   Capitol Office Solutions              Photocopier leases                6/20/2018   6/25/2018   $    452.91   Y
1298   Xerox Financial Services              Photocopier leases                6/20/2018   6/26/2018   $    554.39   Y
1299   Entergy                               Utilities (Electricity)           6/20/2018   6/26/2018   $ 5,200.00    Y
1300   Managed Benefits Inc                  Mgt fee for medical benefits      6/20/2018   6/27/2018   $ 2,500.00    Y
1301   Standard Insurance Company            Medical Insurance                 6/20/2018   6/28/2018   $ 1,055.44    Y
1302   AT&T Mobility                         Cellphones                        6/20/2018   6/28/2018   $    502.28   Y
                 Case 18-10651-BFK        Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                                                    Document      Page 32 of 34

1303   Cogent Communications Inc             Data Center Lease                 6/20/2018   6/26/2018    $    550.00   Y
1304   Equinix Inc                           Data Center Lease                 6/20/2018   6/26/2018    $ 3,482.44    Y
1305   Jimmy Doyle, LLC                      Plant Maintenance                 6/20/2018    7/2/2018    $    600.00   Y
1306   Security Fire Protection Co Inc       MS Sprinkler system repair        6/20/2018   6/26/2018    $ 1,379.23    Y
1307   US Trustee                            Bankruptcy fee (GTA)              6/21/2018   6/28/2018    $ 1,301.18    Y
1308   Corry Davis                           Travel Expenses                   6/21/2018   6/26/2018    $    222.18   Y
1309   David Read                            Travel Expenses                   6/28/2018    7/5/2018    $    188.07   Y
1310   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    6/29/2018   7/10/2018    $ 16,631.79   Y
1311   Tunica County Utility District        MS Utilities (Water)               7/6/2018   7/16/2018    $    389.52   Y
1312   Comcast Business                      VA Internet                        7/6/2018   7/12/2018    $    309.58   Y
1313   Entergy                               MS Utilities (Electricity)        7/16/2018   7/23/2018    $ 4,730.80    Y
1314   Mr Gilberto Martinez                  Travel Expenses                   7/17/2018   8/28/2018    $ 1,952.11    Y
1315   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    7/25/2018    8/1/2018    $ 12,407.79   Y
1316   Managed Benefits Inc                  Mgt fee for medical benefits      7/25/2018    8/1/2018    $ 1,250.00    Y
1317   Standard Insurance Company            Medical Insurance                 7/25/2018    8/2/2018    $ 1,055.44    Y
1318   AT&T                                  MS Internet                       7/25/2018   7/31/2018    $    394.00   Y
1319   AT&T Mobility                         Cellphones                        7/25/2018    8/1/2018    $    923.55   Y
1320   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $    325.00   Y
1321   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $ 4,873.82    Y
1322   Murong Xin                            Travel Expenses                   8/31/2018    9/4/2018    $    328.20   Y
1323   Corry Davis                           Travel Expenses                   9/12/2018   9/18/2018    $     78.00   Y
1324   David Read                            Travel Expenses                   9/12/2018   9/18/2018    $    177.93   Y
1325   Ke Sun                                Travel Expenses                   9/12/2018   10/9/2018    $    289.91   Y
1326   Standard Insurance Company            Medical Insurance                 9/12/2018   9/20/2018    $ 1,055.44    Y
1327   Comcast Business                      VA Internet                       9/12/2018   9/17/2018    $    634.59   Y
1328   Cogent Communications Inc             Data Center Lease                 9/12/2018   9/20/2018    $ 1,658.25    Y
1329   Jimmy Doyle, LLC                      Plant Maintenance                 9/12/2018   9/19/2018    $ 1,200.00    Y
1330   Security Fire Protection Co Inc       Plant Maintenance                 9/12/2018   9/17/2018    $ 1,444.50    Y
1331   Tunica County Utility District        MS Utilities (Water)              9/12/2018   9/21/2018    $    786.57   Y
1332   Corry Davis                           Travel Expenses                   9/20/2018   10/9/2018    $     18.00   Y
1333   Mr Gilberto Martinez                  Travel Expenses                   9/20/2018   10/22/2018   $ 1,581.61    Y
1334   Managed Benefits Inc                  Mgt fee for medical benefits      9/20/2018   9/28/2018    $ 3,750.00    Y
1335   Jerry Baker                           Expense Report                    10/9/2018   10/15/2018   $     51.89   Y
1336   Tunica County Utility District        MS Utilities (Water)              10/9/2018   10/18/2018   $    397.05   Y
1337   Standard Insurance Company            Medical Insurance                 10/9/2018   10/17/2018   $ 1,055.44    Y
                   Case 18-10651-BFK     Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                                                   Document      Page 33 of 34

1338   Security Fire Protection Co Inc      Plant Maintenance                 10/15/2018   10/22/2018   $ 1,118.15    Y
1339   AT&T                                 MS Internet                       10/15/2018   10/23/2018   $ 6,836.49    Y
1340   AT&T Mobility                        Utilities (Cellhone)              10/26/2018   11/1/2018    $ 2,375.83    Y
1341   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $ 11,583.00   Y
1342   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $    325.00   Y
1343   Murong Xin                           Travel Expenses                   10/30/2018   11/5/2018    $    192.77   Y
1344   Managed Benefits Inc                 Mgt fee for medical benefits      11/29/2018   12/5/2018    $ 2,500.00    Y
1345   Standard Insurance Company           Medical Insurance                 11/29/2018   12/6/2018    $ 1,595.39    Y
1346   Cogent Communications Inc            Data Center Lease                 11/29/2018   12/6/2018    $ 1,100.00    Y
1347   Tunica County Utility District       MS Utilities (Water)              11/29/2018   12/12/2018   $    397.05   Y
1348   Jimmy Doyle, LLC                     Plant Maintenance                 11/29/2018   12/7/2018    $ 2,100.00    Y
1349   Corry Davis                          Travel Expenses                   11/29/2018   12/5/2018    $    396.17   Y
1350   Horne LLP                            Tax services                      11/29/2018   12/4/2018    $ 8,750.00    Y
1351   John Merrell                         Expense Report                    1/22/2019    1/24/2019    $ 7,311.01    Y
Case 18-10651-BFK   Doc 506     Filed 02/26/19 Entered 02/26/19 17:46:06   Desc Main
                              Document      Page 34 of 34
